Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Advisory Action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-13, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. U.S. Patent Application Publication US2015/0205676.
As per claim 1, Zheng teaches a method for starting a physical device, comprising: detecting that a fault occurs in a first central processing unit (CPU) by an enable apparatus, wherein the enable apparatus is communicatively coupled to at least one platform control hub (PCH) and N CPUs, wherein the N is a positive integer greater than or equal to two, and wherein the N CPUs comprise the first CPU and a second CPU (¶ 0035, 0012); determining the second CPU in N CPUs as a primary CPU when the fault occurs in a first CPU in the N CPUs, wherein the physical device comprises the N CPUs and the at least one PCH, and wherein the first CPU is the primary CPU configured to start the physical device before the fault occurs in the first CPU;  sending an enable signal from the enable apparatus to the second CPU to trigger the second CPU as the primary CPU to, in cooperation with a first PCH, to start the physical device, whereinthe first PCH is electrically coupled to the second CPU, and wherein the first PCH is one of the at least one PCH (¶ 0033, 0045-0046).  
As per claim 2, Zheng teaches the method of claim 1, wherein an alternative CPU set comprises all CPUs of the N CPUs except the first CPU, and wherein determining the second CPU as the primary CPU comprising: determining only one CPU in the alternative CPU set as the second CPU when the alternative CPU set comprises the only one CPU (¶ 0039, 2-socket); and determining, from P CPUs comprised in the alternative CPU set, one CPU as the second CPU when the alternative CPU set comprises the P CPUs, the P being a positive integer greater than one (¶ 0041-0042, 8-sockets).
As per claim 5, Zheng teaches the method of claim 1, further comprising forbidding the first CPU to participate in starting of the physical device when the fault occurs in the first CPU (¶ 0013).  
As per claim 6, Zheng teaches the method of claim 1, wherein the physical device comprises a first memory storing a basic input/output system (BIOS) program used for starting the physical device, and wherein starting the physical device in cooperation with the first PCH comprises accessing, by the second CPU, the first memory using the first PCH in order to execute the BIOS program (¶ 0036).
As per claim 7, Zheng teaches the method of claim 1, wherein the physical device further comprises a data selector electrically coupled to each of the N CPUs and the first PCH, and wherein before sending the enable signal from the enable apparatus to the second CPU to trigger the second CPU to start the physical device, the method further comprises instructing the data selector to establish a communication coupling between the second CPU and the first PCH (¶ 0045).
As per claim 9, Zheng teaches the method of claim 1, wherein the at least one PCH comprises N PCHs, wherein the physical device further comprises N electrical couplings among the N CPUs and the N PCHs, wherein the N CPUs are in a one-to-one correspondence with the N PCHs, and wherein the second CPU is electrically coupled to the first PCH (¶ 0043).
As per claim 10, Zheng teaches the method of claim 9, wherein the physical device further comprises N memories and N electrical couplings among the N memories and the N PCHs, wherein the N memories are in a one-to-one correspondence with the N PCHs, and wherein the first memory is a memory of the N memories coupled to the first PCH (figure 4; ¶ 0045-0046, wherein a Flash is connected to each PCH).
As per claim 11, Zheng teaches the method of claim 6, wherein the at least one PCH comprises a plurality of PCHs, wherein the physical device further comprises a chip selector electrically coupled to the PCHs and the first memory, and wherein before sending the enable signal from the enable apparatus to the second CPU to trigger the second CPU to start the physical device, the method further comprises instructing the chip selector to establish an electrical coupling between the first PCH and the first memory (¶ 0045-0046).
As per claim 12, Zheng teaches an enable apparatus for starting a physical device, comprising: a non-transitory memory comprising instructions; and a processor coupled the non-transitory memory, wherein the instructions causing the processor to be configured to: detect that a fault occurs in a first central processing unit (CPU) by an enable apparatus, wherein the enable apparatus is communicatively coupled to at least one platform control hub (PCH) and N CPUs, wherein the N is a positive integer greater than or equal to two, and wherein the N CPUs comprise the first CPU and a second CPU (¶ 0035, 0012);  determine a second CPU in the N CPUs as a primary CPU when the fault occurs in the first CPU in the N CPUs, wherein the physical device comprises the N CPUs and at least one PCH, and wherein the first CPU is the primary CPU configured to start the physical device before the fault occurs in the first CPU; send an enable signal from the enable apparatus to the second CPU to trigger the second CPU as the primary CPU and in cooperation with a first PCH to start the physical device, wherein the first PCH being electrically coupled to the second CPU, and wherein the first PCH is one of the at least one PCH (¶ 0033, 0045-0046).
As per claim 13, Zheng teaches the enable apparatus of claim 12, wherein an alternative CPU set comprises all CPUs of the N CPUs except the first CPU, and wherein the instructions further cause the processor to be configured to: determine that only one CPU in the alternative CPU set is the second CPU when the alternative CPU set comprises the only one CPU; and determine, from P CPUs comprised in the alternative CPU set, one CPU as the second CPU when the alternative CPU set comprises the P CPUs, wherein the P is a positive integer greater than one (¶ 0041-0042).
As per claim 16, Zheng teaches the enable apparatus of claim 12, wherein the instructions further cause the processor to be configured to forbid the first CPU to participate in starting of the physical device when the fault occurs in the first CPU (¶ 0013).  
As per claim 17, Zheng teaches the enable apparatus of claim 12, wherein the physical device further comprises a first memory, wherein the first memory stores a basic input/output system (BIOS) program used for starting the physical device, and wherein when starting the physical device in cooperation with the first PCH, the instructions further cause the processor to be configured to access, by the second CPU, the first memory using the first PCH in order to execute the BIOS program (¶ 0036).
As per claim 18, Zheng teaches the enable apparatus of claim 12, wherein the physical device further comprises a data selector, the data selector being electrically coupled to each of the N CPUs and the first PCH, and before triggering the second CPU to start the physical device, the instructions further causing the processor to be configured to instruct the data selector to establish a communication coupling between the second CPU and the first PCH (¶ 0045).
As per claim 20, Zheng teaches the enable apparatus of claim 12, wherein the at least one PCH comprises N PCHs, wherein the physical device further comprises N electrical couplings among the N CPUs and the N PCHs, wherein the N CPUs is in a one-to-one correspondence with the N PCHs, and wherein the second CPU is electrically coupled to the first PCH (¶ 0043).


Allowable Subject Matter
Claims 2-4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

5.	Response has been considered, but the examiner has determined that the change of scope of the amendments cannot not examined in the allotted AFCP time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113